Title: To James Madison from William Montgomery, 5 January 1814
From: Montgomery, William
To: Madison, James


        
          Sir
          Philadelphia January 5th 1814
        
        As a native citizen of this country permit me to express my joy on the prospect of a peace and to assure you that nothing would give more satisfaction to all good citizens. So great is the expectation by all parties that goods at auction have sold from 30 @ 50% less than they did a few days ago. Under all circumstances attending our afflicted country, if in your power to restore peace, be assured that all reflecting persons will be gratified. As our prospects appear under a continuance of the war, this country must decline in prosperity and cannot expect an end put to it but by negotiation. War is certainly a curse to any country & one with such a government as ours peculiarly so. The distress in our cities is already great. That

the ruler of all events may direct and guide your judgement is the sincere prayer of—Your hble St.
        
          Wm. Montgomery
        
      